Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 2/17/2022 is entered, claims 2 and 4 are cancelled.
Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities:  claims 1, 10, and 12 recite “the helix at least one ramp” which is improper.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “expansion member” of claim 12; a return to the specification provides for an expansion valve (page 8, line 5) and therefor the limitation is interpreted to be an expansion valve or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5-12 is/are rejected under 35 U.S.C. 103 as obvious over Patel et al (US 7,093,461), in view of Westermeyer (US 5,271,245) and alternatively in further view of Yamazaki et al (US 6,708,522).
Regarding claims 1 and 10-12, Patel discloses a refrigerant circuit including a condenser (140) and an expansion member (120) and  a receiver/drier (118) adapted to have pass through it a refrigerant fluid of the refrigerant fluid circuit for a motor vehicle (4:8), the receiver/drier comprising:
a closed housing (154) provided with a fluid inlet (152) for admission of the refrigerant fluid to an interior of the housing and with a fluid outlet (162) for evacuation of the refrigerant fluid from the housing,
the housing accommodating at least one desiccant and at least one particle filter (160; 10:18-20 160 includes the “desiccant and filter device”);
a phase separation device (174 is an impingement wall with nozzle 156 which is understood to be equivalent to a sheet/ramp) between a liquid phase and a gas phase of the 
Patel discloses the phase separation device 156 and 174, but lacks the ramp/helix structure. Westermeyer discloses a device for separating gas and liquid in a refrigeration cycle including a phase separation device (30); wherein the phase separation device is arranged as at least one ramp for centrifugal circulation of the refrigerant fluid inside the housing and is configured as at least one helix with multiple turns, each of the turns producing successively along the axis of the helix a ramp for centrifugal circulation of the refrigerant fluid inside the housing (Westermeyer shows helical ramp 30). It would have been obvious to one of ordinary skill in the art to have provided Patel with the helical phase separation device of Morrison as it has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of a phase separator. It is known in the art to substitute impingement separation for centrifugal separation. The result of the substitution would have been predictable, being the separation of phases. MPEP 2143 B.
Patel discloses the “desiccant and filter device” 160, to the extent it’s unclear that the filter and desiccant are two separate elements Yamazaki is provided. Yamazaki discloses a receiver/drier with a desiccant (202) and particle filter (221a, 221b, and 207). It would have been obvious to one of ordinary skill in the art to provide Patel with the desiccant/filter of Yamazki in order to remove particulate matter from the refrigerant. Further as Patel discloses a desiccant/filter generally one of ordinary skill in the art in order to make or use the device of Patel would include a known prior art example.
Regarding claim 3, Patel as modified discloses the phase separation device is provided in the hosing between the fluid inlet and the desiccant (as modified by Westermeyer the inlet it 
Regarding claim 5, Patel as modified discloses the axis of the helix is centered on a longitudinal axis along which the housing extends between a first and second end of the housing provided with the fluid inlet and a bottom of the receiver/drier delimiting a fluid reservoir for the storage of a quantity of refrigerant fluid inside the housing (as shown in Westermeyer the helical ramp is longitudinally centered; both Patel and Westermeyer show a bottom fluid reservoir).
Regarding claim 6, Patel as modified discloses the helix is formed by a body attached to the interior of the housing (Westermeyer at column 3 “The helical blade 30 of the static auger 28 is sized to be closely adjacent to or in contact with a steel mesh screen 34 that lines an inside surface of the first filter chamber 20.” where the mesh screen is considered part of the interior of the housing).
Regarding claim 7, Patel as modified discloses along the axis of the helix, a drainage channel for the refrigerant fluid in the liquid state leading to the bottom of the receiver/drier (52 of Westermeyer is along axis of helix, meaning in the vertical direction. Further 84 is along the cylindrical axis 32 of helix).
Regarding claim 8, Patel as modified discloses the helix is produced in the wall of the housing.
Regarding claim 9, Patel discloses that the housing is closed and has a fluid inlet and outlet, but is silent concerning a cap. Examiner takes official notice that caps containing an inlet or outlet in the art of receivers is old and well known. It would have been obvious to one of ordinary skill in the art to have provided Patel with a cap in order to allow internal components 
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. 
At page 7, applicant asserts that Patel and Westermeyer are not in the same field of endeavor.
A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Further ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). MPEP 2141.01(a).
In this instance both Patel and Westermeyer are concerned with the separation of gas and liquid within a refrigeration device. Although Westermeyer is concerned with the separation of lubricant from refrigerant gas and Patel is concerned with the separation of refrigerant liquid from refrigerant gas both are in the (1) field of endeavor of separation within refrigeration devices. Further (2) separation accomplished with a ramp/helix is reasonably pertinent to the problem of separation being solved in Patel by an impingement plate.
Thus although applicant argues the references are non-analogous the examiner concludes that for the reasons set forth above that the references are analogous.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morrison (US 2,446,882) helix separator.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763